Citation Nr: 1550487	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a sinus disorder, to include as due to asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for both claims on appeal.  The Veteran appealed the denials in this decision and the matters are now before the Board.  

The Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge from the Jackson RO in July 2015.  A transcript of their testimony has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the matters on appeal to associate additional VA outpatient treatment records with the claims file and to schedule the Veteran for VA examinations.  

Specifically, during the July 2015 Board hearing, the Veteran contended that he is currently being treated at a VA medical facility, including the VA medical facility in Columbus, Georgia, for his back and sinus disorders.  However, the record does not indicate that these outpatient treatment records have been associated with his claims file, or that an attempt has been made to associate such records with his claims file.  Thus, a remand is required to ascertain these records.

Furthermore, VA examinations are required to obtain evidence as to the nature and etiology of the Veteran's low back and sinus disorders.  Specifically, the Board notes that at least one service treatment record, from December 1970, showed that the Veteran complained of low back pain that occurred while he was playing basketball.  Additionally, while the Veteran's claims file includes numerous private and Social Security Administration (SSA) treatment records discussing his current diagnoses and symptoms of a low back disorder, the claims file does not include any medical evidence addressing the cause of the current low back disorder or its relationship to the Veteran's military service.  Thus, the Veteran should be afforded a VA examination to address this element of service connection.

Likewise, the Veteran contended during the July 2015 Board hearing that he was exposed to asbestos during service, which caused his current sinus disorder.  The Board notes that his DD-214 shows that he was an electrical repairman in service, and that he served on board a ship.  The claims file does not include medical evidence discussing any causal relationship between any current sinus disorder symptoms and the Veteran's military service, including possible exposure to asbestos while aboard a ship.  Thus, the Veteran should be afforded a VA examination for his service connection claim for a sinus disorder. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA treatment records with regards to the low back and sinus disorders; also document any negative responses received.

2. Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of a back disorder and to obtain an opinion as to the cause of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's back disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to or caused by his military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the back disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

3. Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of a sinus disorder and to obtain an opinion as to the cause of any such symptoms and diagnoses, including any possible exposure to asbestos in service.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's sinus disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to or caused by his military service, including any possible exposure to asbestos.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the sinus disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

4. After completing all indicated developments above, readjudicate the claims of entitlement to service connection for a low back disorder and a sinus disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




